Citation Nr: 0030742	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-00 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for rectal cancer.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active duty for training from March 1958 to 
September 1958 and active service from December 1960 to March 
1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


REMAND

With respect to the veteran's claim for service connection 
for rectal cancer, the veteran has asserted that he 
experienced on multiple occasions profuse rectal bleeding 
while in service.  Subsequent to service, in October 1996, 
the veteran was diagnosed with rectal cancer, and he 
underwent abdominal perineal resection for rectal carcinoma 
in March 1997.  According to one of the veteran's private 
physicians, as stated in May 1999 correspondence, the veteran 
advised Dr. J. W. G. that he had profuse rectal bleeding as 
early as 1982.  The veteran asked Dr. J. W. G. whether this 
bleeding could have been related to the veteran's cancer of 
the colon.  In response, Dr. J. W. G. opined that it was 
"obviously potential" that the veteran could have had 
cancer at that early date, in service.

In this regard, the Board finds a reasonable possibility that 
VA's newly-defined duty to assist the veteran would aid in 
substantiation of his claim of entitlement to service 
connection for rectal cancer.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.

With respect to the veteran's claim for service connection 
for diabetes mellitus, the record shows that the veteran 
complained of blurred vision and spots in November 1969, 
October 1970, July 1972, and February 1974.  Additionally, 
the veteran also complained of numbness in the left big toe 
in June 1972.  In the fall of 1996, subsequent to the 
veteran's service, the veteran was diagnosed with diabetes 
mellitus.  It was noted in a November 1996 office 
consultation report that the veteran had what sounded like an 
eight-year history of type II diabetes, which would suggest 
onset in approximately 1986, about a year after the veteran's 
separation from service.  Diabetes mellitus is a disease for 
which presumptive service connection may be established if 
manifested to a compensable degree within one year after 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2000).

In this regard, the Board again finds a reasonable 
possibility that VA's newly-defined duty to assist the 
veteran would aid in substantiation of his claim of 
entitlement to service connection for diabetes mellitus.  See 
Veterans Claims Assistance Act of 2000, supra.

With respect to the veteran's claim for service connection 
for hemorrhoids, the record shows that the veteran was 
treated for external hemorrhoids on several occasions while 
in service.  Upon separation examination (conducted in 
February 1985), the veteran reported having had hemorrhoids 
while in service, but clinically no pertinent notations were 
recorded.  In connection with this claim, the veteran 
testified at both his RO hearing (conducted in March 1999) 
and at his hearing before a Member of the Board (conducted in 
June 2000) that the March 1997 surgery for his rectal cancer, 
in which his rectum was removed, took care of his hemorrhoid 
problem.  In effect, the veteran sought compensation for his 
in-service hemorrhoids because they were an early indication 
of his rectal cancer.  A review of the clinical evidence 
contained in the veteran's claims file last documents the 
veteran's reports of hemorrhoids in approximately January 
1997, just prior to the March 1997 surgery.

In this regard, the Board finds that it must be clinically 
determined whether the veteran continues to experience 
hemorrhoids or whether the March 1997 rectal cancer surgery 
did, as a coincidental effect, eliminate any further 
hemorrhoidal occurrences.  Disability compensation can only 
be paid where there exists a current disability.  Id.

As to all three issues, the Board notes that in a claim for 
disability compensation, the assistance provided by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.

Therefore, in light of the above, the issues of entitlement 
to service connection for rectal cancer, diabetes mellitus, 
and hemorrhoids will not be decided pending a REMAND for the 
following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-December 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's rectal cancer, 
diabetes mellitus, and hemorrhoids, 
should be obtained and incorporated into 
the veteran's claims file.

2.  Appropriate VA examinations should be 
scheduled and conducted in order to 
determine the nature and onset of the 
veteran's rectal cancer, diabetes 
mellitus, and hemorrhoids (if still a 
current disorder).  All suggested studies 
should be performed, and the examiners 
should obtain a detailed medical history 
from the veteran as to all three 
disorders.  All findings should be 
recorded in detail.

Specifically, it should be stated whether 
the veteran can still experience 
hemorrhoids status post the March 1997 
rectal cancer.  If so, an opinion should 
be given as to whether it is at least as 
likely as not that the veteran's current 
hemorrhoids are related to those noted in 
service, particularly external 
hemorrhoids.  Opinions should also be 
offered as to whether it is at least as 
likely as not that the veteran's rectal 
cancer and diabetes mellitus are related 
to the veteran's service, on either a 
direct or presumptive basis.  With 
respect to the veteran's diabetes 
mellitus, the examiner should be reminded 
of the one-year presumptive period as to 
determining onset.

The examiners should provide the 
rationale for any opinions expressed.  If 
the examiners cannot express an opinion 
without resort to speculation, they 
should so state.

3.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
examinations.

4.  The veteran should be advised that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the respective examiner 
for corrective action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for rectal 
cancer, diabetes mellitus, and 
hemorrhoids, considering all pertinent 
law and regulations, in light of any 
additional treatment records obtained and 
the examination reports and any opinions 
expressed therein.

If the veteran's claim as to any of the 
three issues remains in a denied status, 
he and his representative should be 
provided with a supplemental statement of 
the case, which should include a full 
discussion of the actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 7 -


